    Case 1:21-cv-00259-CFC Document 8 Filed 03/11/21 Page 1 of 2 PageID #: 43



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

 TEKVOKE, LLC,
                                                     Civil Action No.: 1:21-cv-00259-CFC
                Plaintiff,

       v.                                            TRIAL BY JURY DEMANDED

 AIRESPRING, INC.,

                Defendant.

            STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO
                          ANSWER THE COMPLAINT

       IT IS HEREBY STIPULATED by the undersigned counsel for Tekvoke LLC, subject to the

approval of the Court, that Defendant AireSpring, Inc.’s time to answer, move or otherwise respond

to the Complaint in this action shall be extended up to and including April 19, 2021. The reason for

this extension is to allow Defendant additional time to investigate the allegations of the Complaint.

The requested extension should not disrupt the schedule in this case, as a Rule 16 conference has

not been set.

 Dated: March 11, 2021                              Respectfully Submitted,

 OF COUNSEL:                                        CHONG LAW FIRM PA

 Howard L. Wernow (Pro hac vice)                    /s/ Jimmy Chong
 SAND SEBOLT & WERNOW CO., LPA                      Jimmy Chong (#4839)
 Aegis Tower – Suite 1100                           2961 Centerville Road, Suite 350
 4940 Munson Street NW                              Wilmington, DE 19808
 Canton, Ohio 44718                                 Telephone: (302) 999-9480
 Telephone: 330-244-1174                            Fax: (877) 796-4627
 Fax: 330-244-1173                                  chong@chonglawfirm.com
 howard.wernow@sswip.com
                                                    ATTORNEYS FOR PLAINTIFF
Case 1:21-cv-00259-CFC Document 8 Filed 03/11/21 Page 2 of 2 PageID #: 44




  SO ORDERED this ____ day of March, 2021.



                                          UNITED STATES DISTRICT JUDGE




                                      2
